Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 31, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  130743                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130743
                                                                   COA: 267722
                                                                   Jackson CC: 98-090245-FH
  DAVID TODD INMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 3, 2006
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 31, 2006                       _________________________________________
           s0724                                                              Clerk